Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 15, 2016

                                    No. 04-15-00791-CV

                            TALISMAN ENERGY USA, INC.,
                                     Appellant

                                              v.

   MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings, LLC, and JAR Resources
                           Holdings, L.P.,
                              Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-08-00158-CVL
                         Honorable Russel Wilson, Judge Presiding


                                       ORDER
        The court reporter’s notification of late record is hereby GRANTED. Time is extended
to April 19, 2016. No further extensions.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court